 YOUNG &SELDEN CO.,DIVISION OF DIEBOLD, INC.674;Respondent's alleged discriminatory refusal to reinstate the strikersOn October 11, the Union terminated the strike and reinstatement of the strikerswas sought and rejected on the ground that their positions were filled with no exist-ing vacancies available.While one paragraph of the complaint appears to chargethat Respondent refused reinstatement on discriminatory grounds, no such evidencewas offered and no such finding is warranted,at least independently of the furthercontention about to be considered.This contention is that,as alleged in the complaint,what began as an economicstrike was followed by unfair labor practices by Respondent,so that an unfair laborpractice strike having thus come into existence,the strikers were entitled to reinstate-ment upon their subsequent unconditional application.My findings that Respondentdid not engage in the prior unfair labor practices asserted leaves no factual or legalbasis for this contention 21RECOMMENDED ORDERUpon the foregoing findings and upon the entire record of the case,I recommendthat the complaint herein be dismissed.n In the circumstances,I am not called upon to determine whether an unconditionalapplication was, in*fact,madeby or on behalfof the strikers when the strike was termi-nated.However,if this point were material its determination would require considerationof evidence having sometendencyto indicatethat,in negotiations surrounding the re-instatementmatter, theUnion may have made other proposals or demands which qualifiedthe reinstatement request.Similarly, I need make no findings or conclusionswith respectto Respondent's evidenceand contentions concerning striker misconduct as a bar to reinstatement.Young & Selden Co., Division of Diebold,IncorporatedandAmalgamated Lithographers of America,Local No. 14, Inde-pendentandBookbinders and Bindery Women's Union, LocalNo. 2, Petitioners.Cases Nos. 4-RC,-5698 and 4-RC-57.7.May21, 1964DECISION ON REVIEW AND ORDEROn December 30, 1963, the Regional Director for the Fourth Regionissued a Decision and Direction of Elections in the above-entitled pro-ceeding.Thereafter, the Employer, in accordance with Section. 102.67of the Board's Rules and Regulations, Series 8, as amended, filed atimely request for review on the grounds that the Regional Directorerroneously found appropriate two separate units of (a) all litho-graphic production employees, and (b) a residual unit of all bindery,stock, shipping, and receiving employees.The Board, by telegraphicorder dated January 30, 1964, granted the request for review andstayed the elections.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-lnember panel [Chairman McCulloch and Members Leedom andBrown].147 NLRB No. 9. 68DECISIONS OF'-NATION-AL LABOR RELATIONS 'BOARDThe 'Board has considered the entire record -in this case with re-spect to the Regional Director's determination under: review 'andmakes the following findings :At the Philadelphia plant herein involved, the-Employer "imprints"'certain limited information, such as the names of individual deposi-tors and magnetic code numbers -on bank checks which were pre-printed at the Employer's Baltimore plant, referred to below.Uponcompletion of the imprinting operation, the checks are bound intobooklets.In such work the Employer employs' two' IBM or Flexo-writer operators, five Davidson press operators, nine bindery em-ployees, two letterpress employees, and two shipping clerks.There is:no history of bargaining at this plant.The "imprinting" operation is as follows : An employee manuallytypes at predesignated locations a paper master or plate' on an IBMtypewriter or prepares tapes or punch cards which a Flexowriter orFriden machine utilizes to print the paper master automatically.Onoccasion, the paper master may be prepared by letterpress operators:on Vandercook and Friel machines.The paper master prepared onthe typewriter or Flexowriter is proofread by the person operatingthese machines; the paper master prepared by the letterpress machineisproofread by the bindery employees.Then the press or dupli-cator operators, using the three Davidson and two multilith offset.presses, imprint the checks from the paper master?. Bindery em-ployees inspect the checks and subsequently cut, stitch, and bind theminto booklets.The shipping clerks package and mail the checks tocustomer banks.A comparison of the Employer's printing operation at its Balti-more, Maryland, plant' with its Philadelphia imprinting operationillustrates the relatively simple and unskilled work at the latter loca-tion.Thus, in the Baltimore manufacturing division, employees arerequired to serve a 3 to 4 year apprenticeship to attain the necessaryskills to operate the various types of offset presses, including color'presses, utilizingmetal plates with four different types of images(linework, solids, halftones, and screens) and of varying size andthickness..They make necessary adjustments for printing on paperof different surfaces and thicknesses and they mix required colors.and inks. In contrast, the check imprinting operation at the Phila-delphia plant involves the use of only a paper master of one type.'On "rare and. unusual occasions"the Employer uses a metal plate.2Most of the Employer's printing is produced on the Davidson and multilith presses.Occasionally a special order is printed by the letterpress process.3 At the Employer's Baltimore plant there are two divisions.The manufacturing divi-sion prints certain basic legends and designs on checks.The imprinting division, like thePhiladelphia plant, imprints thereon certain other information.' METROPOLITAN LIFE INSURANCE COMPANY69image (line work) of one size and thickness, standardized paper ofone surface and thickness, and one preprepared ink.For this work,employees can be trained within 2 to 4 weeks.All employees, except the IBM typists, at the Philadelphia plantwork in an open production area, under the supervision of one fore-man.They all have the same hours, fringe benefits, holidays, andvacation and insurance benefits.None of the employees is hired tooperate one piece of equipment or to serve in any one capacity.Ac-cording to the Employer's testimony, an employee is hired for aspecific "bottleneck."Further, according to the Employer, as theimprinting service must often be performed on short notice, an effi-cient operation depends on cross-training and the use of employeeswhere they are needed.'In these circumstances, particularly in view of the fact that the im-printing operation is relatively simple, and absent any showing thatthe employees engaged in the imprinting process are required to pos-sess any substantial special skill, training, or experience, we find thatthey do not constitute an appropriate lithographic production unit.'Having found that a lithographic production unit is not appropriateherein, we also find that the bindery, stock, shipping, and receivingemployees do not constitute an appropriate residual unit.We furtherfind that only an overall production and maintenance unit at thePhiladelphia plant is appropriate.As no union seeks to representsuch broader unit, we shall dismiss the petitions.[The Board dismissed the petitions.]Exhibits introduced into the record show that some employees perform several differentfunctions.5SeeGeneral Motors Corporation,GM Photographic Engineering Center,143 NLRB 647.Metropolitan Life Insurance CompanyandInsurance WorkersInternational Union,AFL-CIO.Case No. 1-CA-4367.May 2. ,1964DECISION AND ORDEROn January 23,1964, Trial Examiner William F. Scharnikow issuedhis Decision in the above-entitled proceeding, finding that RespondentMetropolitan LifeInsuranceCompany had engaged in and was engag-ing in certainunfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative action, as set forthin the attached Decision.Thereafter, the Respondent filed exceptionsto the Decision.147 NLRB No. 8.